DETAILED ACTION

Continued Examination Under 37 CFR 1.114
01.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Arguments
02.	Applicant’s arguments with respect to claims 1 – 27 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that not all claimed limitations are disclosed by the prior art references.  Specifically, it is argued that Dalton does not disclose traffic-related events.  Examiner respectfully disagrees.  Applicant argues that Dalton merely teaches an influence components and that boating accidents can be tracked (paragraphs [0058], [0080]).  However, Dalton additionally teaches tracking traffic data.  For example, paragraph [0061] teaches that the influence components can be specifically for a traffic light and is measured in response to traffic data being measured.  Paragraph [0083] teaches that the effect that toll lanes would have on traffic can be determined, and paragraph [0101] teaches that the effect of utilizing traffic cameras can be determined.  Therefore Dalton teaches more than just what was initially argued by Applicant and 

Claim Rejections - 35 USC § 103
03.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

04.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


05.	Claims 1 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Marins et al. (US PGPub 2012/0284090), hereinafter “Marins”, in view of Dalton (US PGPub 2011/0191284), in further view of Hoffberg (US PGPub 2006/0167784).
	Consider claim 1, Marins discloses a method for managing crowd-sensed data, associated with events occurring in a geographical area, at a computing device, said method comprising:

	generating, by one or more processors at the computing device, a data structure based on an aggregation of the received crowd-sensed data (paragraphs [0214], a data structure is used to store the data for the crowd sourcing activities);
	determining, by the one or more processors at the computing device, first information and second information based on at least the generated data structure, a reputation score associated with each of the one or more data sources and metadata associated with one or more events (paragraphs [0005], [0112], [0027], reputation scores are determined and assigned based on the data, and metadata is determined for the events associated with the crowd sourcing activities), wherein the first information corresponds to a likelihood of an occurrence of each of the one or more events (paragraphs [0051], [0103], the likelihood of an event occurring or that the data is representative of a particular event is determined);
	displaying, by the one or more processors at the computing device, at least the determined first information and the determined second information through a user interface displayed on a display screen of a requestor-computing device based on at least a prioritization of the one or more events (paragraphs [0084], [0119], the information determined from the crowd sourcing activities is displayed).

	In the same field of endeavor, Dalton discloses a method comprising:
	the data comprises a particular geographical area associated with the one or more events (paragraphs [0041], [0094], a geographical area is associated with the occurring of events);
	a likelihood of an occurrence of one or more other events at the particular geographical area (paragraphs [0039], [0067], the likelihood of future events is determined based on the occurrence of events at a particular location);
	wherein the one or more other events occur as a direct result of the occurrence of the one or more events (paragraphs [0039], [0067], the future events are determined based on the occurrence of past events at a particular location).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the forecasting of events taught by Dalton into the tracking of crowd-sensed data taught by Marins for the purpose of utilizing data to determine future events, which can allow for proper preparedness of events to occur.
	However, Marins and Dalton do not specifically disclose that traffic-related events are determined as a result of the other events.
	In the same field of endeavor, Hoffberg discloses a method comprising:
	the crowd-sensed data is received in real-time (paragraphs [1434], [2271], data is received in real time);

	wherein the traffic-related events include one or more of traffic jam, vehicle detours, and road accidents (paragraphs [1991], [2021], the traffic event can be a traffic jam).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of events leading to traffic as taught by Hoffberg into the tracking of events at geographical locations taught by Marins and Dalton for the purpose of predicted traffic in the future, as the result of events, in order to allow for better transportation of people/vehicles during these future events.
	Consider claim 2, and as applied to claim 1 above, Marins discloses a method comprising:
	the crowd-sensed data corresponds to one or more electronic messages posted, shared, liked, or disliked by one or more users, associated with the one or more data sources, pertaining to each of the one or more events (paragraphs [0044], [0064], users activities are managed, including posting and sharing of events).
	Consider claim 3, and as applied to claim 1 above, Marins discloses a method comprising:
	the crowd-sensed data further includes at least an occurrence time stamp associated with each of the one or more event reports and the geographical area associated with each of the one or more event reports (paragraphs [0081], [0082], [0106], a timeframe and time of data is utilized for the crowd sourcing activities).
claim 4, and as applied to claim 1 above, Marins discloses a method comprising:
	the received crowd-sensed data is aggregated based on at least a reporting time stamp and the geographical area associated with each of the one or more event reports in the crowd-sensed data (paragraphs [0026], [0030], the geographical location and the time of the events is received).
	Consider claim 5, and as applied to claim 1 above, Marins discloses a method comprising:
	a count of rows in the generated data structure is determined based on the one or more data sources, and wherein a count of columns in the generated data structure is determined based on the type of each of the one or more events (paragraphs [0078], [0127], [0169], a database is used to store the data, which includes rows and columns, for the crowd sourcing activities).
	Consider claim 6, and as applied to claim 5 above, Marins discloses a method comprising:
	determining, by the one or more processors, a score pertaining to each cell, that corresponds to a specific data source represented by a row and a specific event represented by a column, in the generated data structure based on the reputation score of the specific data source and a number of times the specific event in each of the one or more events is reported by one or more users on the one or more data sources (paragraphs [0019], a score is determined for the stored data, such that a reputation score is assigned to the data and the users).
claim 7, and as applied to claim 6 above, Marins discloses a method comprising:
	the reputation score of a data source is determined based on at least one or more event reports in the data source, a veracity associated with each of the one or more event reports, a reporting time stamp associated with each of the one or more event reports, and a criticality score associated with each of the one or more events (paragraphs [0003], [0009], [0026], a reputation is assigned to the data based on the trustworthiness, the time data associated, and the importance of the user supplied data).
	Consider claim 8, and as applied to claim 7 above, Marins discloses a method comprising:
	the veracity associated with each of the one or more event reports is based on the first information and the second information (paragraphs [0003], [0026], the data is verified to determine the level of trust in the data).
	Consider claim 9, and as applied to claim 7 above, Marins discloses a method comprising:
	the criticality score of each of the one or more events is based on at least historical data associated with each of the one or more events (paragraphs [0003], [0026], [0081], the score is based on historical data).
	Consider claim 10, and as applied to claim 1 above, Marins discloses a method comprising:

	Consider claim 11, and as applied to claim 1 above, Marins discloses a method comprising:
	the determined second information corresponds to a data source reliability score that is determined based on a reporting time stamp associated with each of the one or more event reports, a criticality score associated with each of the one or more event reports, a pre-determined category of the one or more data sources, and/or a likelihood of occurrence of one or more other events due to the occurrence of each of the one or more events (paragraphs [0051], [0103], the likelihood of an event occurring or that the data is representative of a particular event is determined).
	Consider claim 12, and as applied to claim 1 above, Marins discloses a method comprising:
	the metadata associated with each of the one or more event reports comprises an occurrence time stamp associated with each of the one or more event reports, a geographical location associated with each of the one or more event reports, and a criticality score associated with each of the one or more events (paragraphs [0026], [0027], [0046], the metadata is indicative of information about the event, such as the time of the event or location of the event).
	Consider claim 13, and as applied to claim 1 above, Marins discloses a method comprising:

	Consider claim 14, and as applied to claim 1 above, Marins discloses a method comprising:
	displaying, by the one or more processors, the reputation score and a likelihood of occurrence of one or more other events as result of the occurrence of each of the one or more events on the display screen of the computing device of a requestor (paragraphs [0119], [0120], [0138], the system displays the various data components, include the reputation scores and events that happen or their likelihood).
	Consider claim 15, and as applied to claim 1 above, Marins discloses a method comprising:
	the prioritization of each of the one or more events is determined based on a criticality score of each of the one or more events (paragraphs [0026], [0046], [0059], [0080], [0091], a prioritization of the data is made, which is based on the importance of the data).
	Consider claim 16, Marins discloses a system for managing crowd-sensed data, associated with events occurring in a geographical area, at a computing device, said method comprising:
	receive the crowd-sensed data from one or more data sources, wherein the crowd-sensed data comprises one or more event reports associated with at least a type of each of one or more events reported by the one or more data sources (paragraphs 
	generate a data structure based on an aggregation of the received crowd-sensed data (paragraphs [0214], a data structure is used to store the data for the crowd sourcing activities);
	determine first information and second information based on at least the generated data structure, a reputation score associated with each of the one or more data sources and metadata associated with one or more events (paragraphs [0005], [0112], [0027], reputation scores are determined and assigned based on the data, and metadata is determined for the events associated with the crowd sourcing activities), wherein the first information corresponds to a likelihood of an occurrence of each of the one or more events (paragraphs [0051], [0103], the likelihood of an event occurring or that the data is representative of a particular event is determined);
	display at least the determined first information and the determined second information through a user interface displayed on a display screen of a requestor-computing device based on at least a prioritization of the one or more events (paragraphs [0084], [0119], the information determined from the crowd sourcing activities is displayed).
	However, Marins does not specifically disclose that the event data is used to predict future events.
	In the same field of endeavor, Dalton discloses a system comprising:

	a likelihood of an occurrence of one or more other events at the particular geographical area (paragraphs [0039], [0067], the likelihood of future events is determined based on the occurrence of events at a particular location);
	wherein the one or more other events occur as a direct result of the occurrence of the one or more events (paragraphs [0039], [0067], the future events are determined based on the occurrence of past events at a particular location).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the forecasting of events taught by Dalton into the tracking of crowd-sensed data taught by Marins for the purpose of utilizing data to determine future events, which can allow for proper preparedness of events to occur.
	However, Marins and Dalton do not specifically disclose that traffic-related events are determined as a result of the other events.
	In the same field of endeavor, Hoffberg discloses a system comprising:
	the crowd-sensed data is received in real-time (paragraphs [1434], [2271], data is received in real time);
	wherein the one or more other events correspond to traffic-related events (paragraphs [1991], [2021], the events are traffic, or can be the cause of traffic);

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of events leading to traffic as taught by Hoffberg into the tracking of events at geographical locations taught by Marins and Dalton for the purpose of predicted traffic in the future, as the result of events, in order to allow for better transportation of people/vehicles during these future events.
	Consider claim 17, and as applied to claim 16 above, Marins discloses a system comprising:
	the crowd-sensed data corresponds to one or more electronic messages posted, shared, liked, or disliked by one or more users, associated with the one or more data sources, pertaining to each of the one or more events (paragraphs [0044], [0064], users activities are managed, including posting and sharing of events).
	Consider claim 18, and as applied to claim 16 above, Marins discloses a system comprising:
	the crowd-sensed data further includes at least an occurrence time stamp associated with each of the one or more event reports and the geographical area associated with each of the one or more event reports (paragraphs [0081], [0082], [0106], a timeframe and time of data is utilized for the crowd sourcing activities).
	Consider claim 19, and as applied to claim 16 above, Marins discloses a method comprising:

	Consider claim 20, and as applied to claim 16 above, Marins discloses a system comprising:
	a count of rows in the generated data structure is determined based on the one or more data sources, and wherein a count of columns in the generated data structure is determined based on the type of each of the one or more events (paragraphs [0078], [0127], [0169], a database is used to store the data, which includes rows and columns, for the crowd sourcing activities).
	Consider claim 21, and as applied to claim 20 above, Marins discloses a system comprising:
	determining, by the one or more processors, a score pertaining to each cell, that corresponds to a specific data source represented by a row and a specific event represented by a column, in the generated data structure based on the reputation score of the specific data source and a number of times the specific event in each of the one or more events is reported by one or more users on the one or more data sources (paragraphs [0019], a score is determined for the stored data, such that a reputation score is assigned to the data and the users).
	Consider claim 22, and as applied to claim 21 above, Marins discloses a system comprising:

	Consider claim 23, and as applied to claim 22 above, Marins discloses a system comprising:
	the veracity associated with each of the one or more event reports is based on the first information and the second information (paragraphs [0003], [0026], the data is verified to determine the level of trust in the data).
	Consider claim 24, and as applied to claim 16 above, Marins discloses a system comprising:
	the first information is determined based on one or more preferences of a requestor for each of the one or more events and the determined second information corresponds to a data source reliability score that is determined based on a reporting time stamp associated with each of the one or more event reports, a criticality score associated with each of the one or more event reports, a pre-determined category of the one or more data sources, and/or a likelihood of occurrence of one or more other events due to the occurrence of each of the one or more events (paragraphs [0051], [0065], [0066], [0103], attributes of a requesting user are determined, and the likelihood of an event occurring or that the data is representative of a particular event is determined).
claim 25, and as applied to claim 16 above, Marins discloses a system comprising:
	the metadata associated with each of the one or more event reports comprises an occurrence time stamp associated with each of the one or more event reports, a geographical location associated with each of the one or more event reports, and a criticality score associated with each of the one or more events (paragraphs [0026], [0027], [0046], the metadata is indicative of information about the event, such as the time of the event or location of the event).
	Consider claim 26, and as applied to claim 16 above, Marins discloses a system comprising:
	displaying, by the one or more processors, the reputation score and a likelihood of occurrence of one or more other events as result of the occurrence of each of the one or more events on the display screen of the computing device of a requestor (paragraphs [0119], [0120], [0138], the system displays the various data components, include the reputation scores and events that happen or their likelihood).
	Consider claim 27, Marins discloses a computer program product for use with a computer, the computer program product comprising a non-transitory computer readable medium, wherein the non-transitory computer readable medium stores a computer program code for managing crowd-sensed data, associated with events occurring in a geographical area, at a computing device, wherein the computer program code is executable by one or more processors to:
	receive the crowd-sensed data from one or more data sources, wherein the crowd-sensed data comprises one or more event reports associated with at least a type 
	generate a data structure based on an aggregation of the received crowd-sensed data (paragraphs [0214], a data structure is used to store the data for the crowd sourcing activities);
	determine first information and second information based on at least the generated data structure, a reputation score associated with each of the one or more data sources and metadata associated with one or more events (paragraphs [0005], [0112], [0027], reputation scores are determined and assigned based on the data, and metadata is determined for the events associated with the crowd sourcing activities), wherein the first information corresponds to a likelihood of an occurrence of each of the one or more events (paragraphs [0051], [0103], the likelihood of an event occurring or that the data is representative of a particular event is determined);
	display at least the determined first information and the determined second information through a user interface displayed on a display screen of a requestor-computing device based on at least a prioritization of the one or more events (paragraphs [0084], [0119], the information determined from the crowd sourcing activities is displayed).
	However, Marins does not specifically disclose that the event data is used to predict future events.
	In the same field of endeavor, Dalton discloses a computer program product comprising:

	a likelihood of an occurrence of one or more other events at the particular geographical area (paragraphs [0039], [0067], the likelihood of future events is determined based on the occurrence of events at a particular location);
	wherein the one or more other events occur as a direct result of the occurrence of the one or more events (paragraphs [0039], [0067], the future events are determined based on the occurrence of past events at a particular location).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the forecasting of events taught by Dalton into the tracking of crowd-sensed data taught by Marins for the purpose of utilizing data to determine future events, which can allow for proper preparedness of events to occur.
	However, Marins and Dalton do not specifically disclose that traffic-related events are determined as a result of the other events.
	In the same field of endeavor, Hoffberg discloses a computer program product comprising:
	the crowd-sensed data is received in real-time (paragraphs [1434], [2271], data is received in real time);
	wherein the one or more other events correspond to traffic-related events (paragraphs [1991], [2021], the events are traffic, or can be the cause of traffic);

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of events leading to traffic as taught by Hoffberg into the tracking of events at geographical locations taught by Marins and Dalton for the purpose of predicted traffic in the future, as the result of events, in order to allow for better transportation of people/vehicles during these future events.

Conclusion
06.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

07.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

February 13, 2021